             Case 18-31327-lkg        Doc 26        Filed 09/09/19   Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

In Re:                                          )         IN CHAPTER 7 PROCEEDINGS
                                                )
ANDREA DENISE WOOLFORK                          )         BK 18-31327
SS #: xxx-xx-5443                               )
                                                )
         Debtor(s).                             )


                            TRUSTEE’S OBJECTION TO CLAIM(S)

TO:      LVNV FUNDING, LLC

       Donald M. Samson, Chapter 7 Trustee (hereinafter “Trustee”) objects to the following
claim(s):

Claimant of Claim Objected To                   Claim Number                 Amount of Claim

LVNV Funding, LLC                                         11-1                     $451.40
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587


Said claim(s) should be DISALLOWED. The basis for the Trustee’s Objection is as follows:

         Claim is barred by the statute of limitations.

     IF YOU DISAGREE WITH THIS OBJECTION, YOU MUST FILE YOUR
RESPONSE WITH THE BANKRUPTCY COURT ON OR BEFORE THE 30th DAY OF
SEPTEMBER, 2019, AND SERVE A COPY OF YOUR RESPONSE ON THE TRUSTEE
AND ALL PARTIES LISTED ON THE ATTACHED PROOF OF SERVICE.

       IF A RESPONSE IS NOT FILED WITH THE BANKRUPTCY COURT on or
before SEPTEMBER 30, 2019, the Court will enter an Order on the Hearing Date for the
Trustee’s Final Report, upholding the above Trustee’s Objection to your Claim(s).

       IF A RESPONSE IS FILED WITH THE BANKRUPTCY COURT on or before
SEPTEMBER 30, 2019, and a resolution cannot be reached between the Trustee and you as the
Responding Claimant, a hearing will be held on the Trustee’s Objection to Claim(s) and your
response thereto. This hearing will be held on the same date as the hearing on the Trustee’s
Final Report. A Notice of Hearing on the Trustee’s Final Report and the Trustee’s Objection to
Claim(s) will be sent to you at a later date and time. Failure to appear at the Final Report
Hearing may result in the Court sustaining the Trustee’s Objection to your Claim(s).
            Case 18-31327-lkg       Doc 26     Filed 09/09/19     Page 2 of 3




Go to www.ilsb.uscourts.gov for information regarding mandatory electronic filing.

       WHEREFORE, Donald M. Samson, Trustee, prays that the Court sustain the Trustee’s
Objection to the claim(s) as set forth above and for such other and further relief as this Court
deems just and equitable.

DATE: 9/9/19

                                             /s/ Donald M. Samson__________
                                             DONALD M. SAMSON, Trustee
                                             226 W. Main St., Ste. 102
                                             Belleville, IL 62220
                                             618-235-2226
                                             Fax: 618-235-0037
            Case 18-31327-lkg       Doc 26     Filed 09/09/19     Page 3 of 3




                                CERTIFICATE OF SERVICE

         The undersigned certifies that on the 9th day of September, 2019, a copy of the foregoing
document, Trustee’s Objection to Claim(s), was served upon the following electronically or by
first class mail, postage prepaid:

U. S. Trustee
Becker Bldg., Rm. 1100
401 Main St.
Peoria, IL 61602

Tobias Licker
Law Office of Tobias Licker
1861 Sherman Dr.
St. Charles, MO 63303

Andrea D. Woolfork
324 Skyline View Dr.
Collinsville, IL 62234

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587



                                             /s/ Tara Schaefer___
